DETAILED ACTION
This action is responsive to the amendment filed 11/23/21.
Claims 1-2, 4-6, 9-10, 12-13, 15-17, 19 and 21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Huang on 1/6/22.
Claims 15-17 and 19 have been amended as follows:

15.   (Currently Amended) The method of claim 12, wherein the insulating cover includes a neck fastener shaped to extend from one side of the neck to the other side of the neck.

12, wherein the insulating cover includes a chin fastener shaped to extend from a first area adjacent a first cheek of the head below a chin of the head to a second area adjacent a second cheek of the head.

17.  (Currently Amended) The method of claim 12, wherein a rear of the insulating cover includes an open vertical seam.

19.    The method of claim 12, wherein the plurality of trays comprises:
a first tray and a fourth tray which are reflections of each other; a second tray and a fifth tray which are reflections of each other; and a third tray and a sixth tray which are reflections of each other; wherein the first tray, second tray, third tray, fourth tray, fifth tray, and sixth tray each contain a plurality of compartments;
wherein the first tray has an arcuate shape;
wherein the second tray has an outer perimeter that extends about three-quarters of the circumference of a circle, and surrounds a central cutout;
wherein the third tray has a rectangular shape with one corner being shaped to include an arc that cooperates with the second tray to complete the central cutout and form an earhole; and
wherein each tray compartment contains a cold pack.


Allowable Subject Matter
Claims 1-2, 4-6, 9-10, 12-13, 15-17, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teaches the claimed limitations of independent claims 1 and 12.
The closest available prior art is Turner et al. (US 4765338, “Turner”).
Regarding claim 1, Turner teaches applying a cerebral protection system to the head of the patient (Abstract, ‘reuseable, heat exchanging head pieces for cooling or heating substantially the entire hair bearing (scalp) area of the human head’; figs. 7 and 20), wherein the cerebral protection system comprises: an array of cold packs shaped to cover the head (Figs. 15-17, cells 49, 50, 100 containing rupturable water bags 101-102, 104-105 and a reactive chemicals 103,106), each cold pack containing a first reactive material, a second reactive material (Col. 21, lines 47-60, water and ammonium nitrate), and a rupturable membrane separating the first reactive material from the second reactive material (Col. 22, lines 10-15, ‘the dry granular chemicals and a rupturable bag of water are provided within a compartment or cell effective for cooling or heating upon rupturing of the bag of water by compression through the wall of the compartment or cell when ready for use.’); wherein the first reactive material and the second reactive material are capable of mixing and reacting in an endothermic reaction when the rupturable membrane is ruptured (Col. 22, lines 4-15, for instance ammonium nitrate and water are capable of reacting endothermically upon rupture the of the rupturable water bags).
Turner fails to teach an insulating cover; and a plurality of trays each tray comprising an open top, a bottom, a plurality of compartments therein, and walls separating the different compartments, wherein each compartment is configured to 
Further these ‘plurality of trays’ features which each hold multiple cold packs and which are configured for attachment to an insulating cover, shown in fig. 7 of applicant’s disclosure, are not obvious over the prior art of record. Therefore, claim 1 is allowed.
Further, claim 12 is allowed for substantially similar reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739



/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794